Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed October 9, 2020.  Claims 1-21 are pending and examined.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  (No priority claim was noted if that is correct there is nothing to update.)
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 filed October 9, 2020, is attached to the instant Office action.
Claim objections
Claim 9 is objected to because of the following informalities: It is depending from itself.  For examination purposes it is being assumed that it depends from claim 1 similarly to claim 8 which it largely parallels  Appropriate correction is required.
Claim Rejections - 35 USC § 101 Utility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–13 are directed to a machine (“An estimated usage risk relationship management system implemented via a back-end application computer server”), claims 14-17 are directed to a process (“A method”), claims 18-21 are directed to a manufacture (“A non-transitory, computer-readable medium storing instructions”.  Thus, claims 1–21 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–21, however, are directed to an abstract idea without significantly more.  For claim 14, the specific limitations that recite an abstract idea are:
accessing, by the back-end application computer server, a risk relationship data store that contains electronic records, each electronic record representing a risk relationship between an enterprise and a risk relationship provider, and including, for each risk relationship, an electronic record identifier and a predicted usage attribute value; 
receiving, from a current usage data source, current usage information for the enterprise; 
based on the current usage information, inferring a likely actual current usage for the enterprise; 
comparing the likely actual current usage with the predicted usage attribute value to determine a risk difference result; 
adjusting a risk relationship parameter based on the risk difference result; and 
arranging to provide an interactive display, including an indication of the adjusted risk relationship parameter, via a distributed communication network.
The claims, therefore, recite capturing data for a risk relationship, which is the abstract idea of methods of organizing human activity because they relate to the fundamental economic practice of insurance (Spec. ¶ 2).  The additional elements of the claims are various generic computer components to implement this abstract idea (“back-end application computer server”, “provide an interactive display”, “via a distributed communication network”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to obtain data and collect more data in response.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 14 is not patent eligible.
Independent claims 1 and 18 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 14.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the steps of claim 14 are performed by a system in claims 1 and 18.  Thus, because the same analysis should be used for all categories of claims, claims 1 and 18 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–13, 15–17, and 19-21 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 10-12, and 19-21, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the types of risk relationship in claims 1 and 12 by further specifying it as —“an insurer and the risk relationship associated with an insurance policy”, a type of insurance with several types of policies listed and an adjustment to the risk parameter. .  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 2-9, 15-17, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite what the data source is and the information being gathered.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than a mere response to the data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found a mere response to the data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claim 13, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the back-end application computer server recited in claims 1 by further specifying that it is someway associated with—“Machine Learning”, “Artificial Intelligence”, or “a predictive model” .  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a2) as being anticipated by Hakimi-Boushehri et al. (USPG 2021/0192,630 A1).
As per claim 1 Hakimi-Boushehri teaches:  
An estimated usage risk relationship management system implemented via a back-end application computer server, comprising: 
(a) a risk relationship data store that contains electronic records, each electronic record representing a risk relationship between an enterprise and a risk relationship provider, and including, for each risk relationship, an electronic record identifier and a predicted usage attribute value; (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically updating terms of a user policy)
(b) a current usage data source associated with the enterprise; (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically updating terms of a user policy)
(c) the back-end application computer server, coupled to the risk relationship data store and the current usage data source, programmed to: 
(i) receive, from the current usage data source, current usage information for the enterprise, (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically updating terms of a user policy)
(ii) based on the current usage information, infer a likely actual current usage for the enterprise, (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically updating terms of a user policy)
(iii) compare the likely actual current usage with the predicted usage attribute value to determine a risk difference result, (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically updating terms of a user policy) and 
(iv) adjust a risk relationship parameter based on the risk difference result; (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically updating terms of a user policy) and 
(d) a communication port coupled to the back-end application computer server to facilitate a transmission of data to a remote device to support an interactive display, including an indication of the adjusted risk relationship parameter, via a distributed communication network.  (see at least Hakimi-Boushehri paragraph 158  Updated insurance policies, premiums, rates,… for their review, modification, and/or approval, which may be viewed at the remote electronic device.)
As per claim 2 Hakimi-Boushehri teaches: 
The system of claim 1, wherein the current usage data source is associated with at least one of: 
(i) financial software, 
(ii) accounting software, 
(iii) tax management software, 
(iv) a point of sale system, (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically updating terms of a user policy is managing the ordering of any new policy making it a point of sale system.) and 
(v) an order management system.  (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically updating terms of a user policy is managing the ordering of new policies.)
As per claim 3 Hakimi-Boushehri teaches: 
The system of claim 2, wherein the current usage information is associated with at least one of 
(i) income, 
(ii) expenses, 
(iii) sales, 
(iv) profit, 
(v) purchase orders, and 
(vi) resources.  ((see at least Hakimi-Boushehri abstract  Usage based insurance monitoring at least electricity use.)
As per claim 4 Hakimi-Boushehri teaches:  
The system of claim 3, wherein the current usage data source is associated with an Application Programing Interface ("API").  (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically updating terms since it is being done electronically it uses some kind of API.)
As per claim 5 Hakimi-Boushehri teaches:  
The system of claim 1. wherein the current usage data source is associated with at least one of: 
(i) a public utility, 
(ii) an electric utility, (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically at least includes electricity) 
(iii) a water utility, 
(iv) a transportation service, and 
(v) a disposal service.
As per claim 6 Hakimi-Boushehri teaches: 
The system of claim 5, wherein the current usage information is associated with at least one of 
(i) an amount of electric power, (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically at least includes electricity.) and 
(ii) an amount of water.
As per claim 7 Hakimi-Boushehri teaches: 
The system of claim 6, wherein the current usage data source is associated with at least one of 
(i) a physical sensor, (see at least Hakimi-Boushehri Paragraph 4  An Electricity Monitoring device is such a physical sensor.) and 
(ii) a usage meter.  (see at least Hakimi-Boushehri abstract  An Electricity Monitoring device would also function as a usage meter.) 
As per claim 8 Hakimi-Boushehri teaches: 
The system of claim 1, wherein the current usage data source is associated with at least one of 
(i) occupancy sensors, 
(ii) proximity sensors, 
(iii) a smart security system, 
(iv) inventory tracking sensors, (see at least Hakimi-Boushehri abstract and paragraph 4  Electricity inventory usage) and 
(v) movement sensors.  
As per claim 9 Hakimi-Boushehri teaches:
As per claim 9 Hakimi-Boushehri teaches: 
The system of claim 9, wherein the current usage data source is associated with the Internet of Things ("IoT").  (see at least Hakimi-Boushehri paragraph 4  The Electronic Monitoring device is electronically identifying the electricity flow that can be being done through the Internet of Things.)  
As per claim 10 Hakimi-Boushehri teaches: 
The system of claim 1. wherein the risk relationship provider comprises an insurer and the risk relationship is associated with an insurance policy. (see at least Hakimi-Boushehri abstract  Usage based insurance)\
As per claim 11 Hakimi-Boushehri teaches: 
The system of claim 10, wherein the insurance policy is associated with at least one of: 
(i) business insurance, 
(ii) general liability insurance, 
(iii) property insurance, (see at least Hakimi-Boushehri abstract Would at least be property insurance.)
(iv) professional liability insurance, 
(v) business interruption insurance, and 
(vi) business liability insurance. 
As per claim 12 Hakimi-Boushehri teaches: 
The system of claim 11, wherein the adjusted risk relationship parameter is associated with at least one of: 
(i) an insurance premium, 
(ii) a rate change, (see at least Hakimi-Boushehri abstract and Paragraph 37  continuous update the UBI insurance rate to more accurately match price to actual risk.)
(iii) a limits change, 
(iv) a classification, 
(v) a coverage, 
(vi) a deductible amount, 
(vii) a renewal, 
(viii) a new type of insurance, and 
(ix) an endorsement. 
As per claim 13 Hakimi-Boushehri teaches: 
The system of claim 1, wherein the back-end application computer server is associated with at least one of: (see at least Hakimi-Boushehri abstract and Paragraph 185  The refining of the risk profiles over time is the application of a predictive model and an example of machine learning.)
(i) Machine Learning ("ML"), 
(ii) Artificial Intelligence ("Al"), and 
(iii) a predictive model.
As per claim 14 Hakimi-Boushehri teaches: 
A computerized estimated usage risk relationship management method implemented via a back-end application computer server, comprising: 
accessing, by the back-end application computer server, a risk relationship data store that contains electronic records, each electronic record representing a risk relationship between an enterprise and a risk relationship provider, and including, for each risk relationship, an electronic record identifier and a predicted usage attribute value; (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically updating terms of a user policy)
receiving, from a current usage data source, current usage information for the enterprise; (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically updating terms of a user policy)
based on the current usage information, inferring a likely actual current usage for the enterprise; (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically updating terms of a user policy)
comparing the likely actual current usage with the predicted usage attribute value to determine a risk difference result; (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically updating terms of a user policy)
adjusting a risk relationship parameter based on the risk difference result; (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically updating terms of a user policy) and 
arranging to provide an interactive display, including an indication of the adjusted risk relationship parameter, via a distributed communication network. (see at least Hakimi-Boushehri paragraph 158  Updated insurance policies, premiums, rates,… for their review, modification, and/or approval, which may be viewed at the remote electronic device.) 
As per claim 15 Hakimi-Boushehri teaches: 
The method of claim 14, wherein the current usage data source is associated with at least one of 
(i) financial software, 
(ii) accounting software, 
(iii) tax management software, 
(iv) a point of sale system, or 
(v) an order management system. 
As per claim 16 Hakimi-Boushehri teaches: 
The method of claim 14, wherein the current usage data source is associated with at least one of 
(i) a public utility, 
(ii) an electric utility, 
(iii) a water utility, 
(iv) a transportation service, and 
(v) a disposal service. 
As per claim 17 Hakimi-Boushehri teaches: 
The method of claim 16, wherein the current usage data source is associated with at least one of 
(i) occupancy sensors, 
(ii) proximity sensors, 
(iii) a smart security system, 
(iv) inventory tracking sensors, and 
(v) movement sensors.
As per claim 18 Hakimi-Boushehri teaches: 
A non-transitory, computer-readable medium storing instructions, that, when executed by a processor, cause the processor to perform an estimated usage risk relationship management method implemented via a back-end application computer server, the method comprising: 
accessing, by the back-end application computer server, a risk relationship data store that contains electronic records, each electronic record representing a risk relationship between an enterprise and a risk relationship provider, and including, for each risk relationship, an electronic record identifier and a predicted usage attribute value; (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically updating terms of a user policy)
receiving, from a current usage data source, current usage information for the enterprise; (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically updating terms of a user policy)
based on the current usage information, inferring a likely actual current usage for the enterprise; (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically updating terms of a user policy)
comparing the likely actual current usage with the predicted usage attribute value to determine a risk difference result; (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically updating terms of a user policy)
adjusting a risk relationship parameter based on the risk difference result; (see at least Hakimi-Boushehri abstract  Usage based insurance dynamically updating terms of a user policy) and 
arranging to provide an interactive display, including an indication of the adjusted risk relationship parameter, via a distributed communication network. (see at least Hakimi-Boushehri paragraph 158  Updated insurance policies, premiums, rates,… for their review, modification, and/or approval, which may be viewed at the remote electronic device.)
As per claim 19 Hakimi-Boushehri teaches: 
The medium of claim 18, wherein the risk relationship provider comprises an insurer and the risk relationship is associated with an insurance policy.  (see at least Hakimi-Boushehri abstract  Usage based insurance)
As per claim 20 Hakimi-Boushehri teaches: 
The medium of claim 19, wherein the insurance policy is associated with at least one of 
(i) business insurance, 
(ii) general liability insurance, 
(iii) property insurance, (see at least Hakimi-Boushehri abstract Would at least be property insurance.)
(iv) professional liability insurance, 
(v) business interruption insurance, and 
(vi) business liability insurance.  
As per claim 21 Hakimi-Boushehri teaches: 
The medium of claim 20, wherein the adjusted risk relationship parameter is associated with at least one of 
(i) an insurance premium, 
(ii) a rate change, (see at least Hakimi-Boushehri abstract and Paragraph 37  continuous update the UBI insurance rate to more accurately match price to actual risk.)
(iii) a limits change, 
(iv) a classification, 
(v) a coverage, 
(vi) a deductible amount, 
(vii) a renewal, 
(viii) a new type of insurance, and 
(ix) an endorsement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Blades USPG 2019/0311,443 A1 – Blockchain tracked Energy/Water consumption tracked for auditing.
Harvey et al. USPG 2022/0036,466 A1 – Usage based monitoring of auto use of insurance.
Bodas USPG 2013/0096,954 A1 – Automated detection of coverage exceptions based on utility usage data. 
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696